Citation Nr: 1309859	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  07-12 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a timely substantive appeal of the effective date of the grant of  entitlement to a total disability rating based on individual unemployability (TDIU)  in a February 2009 VA rating decision has been received.

2. Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently evaluated as 20 percent disabling.

3. Entitlement to an increased rating for residuals of traumatic hemarthrosis with degenerative changes of the left knee rated as 20 percent disabling prior to December 1, 2008, and 10 percent disabling after December 1, 2008. 

4. Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.
ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from August 2006 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

A review of the record on appeal shows that the Veteran, in April 2007, requested a hearing before a Veterans' Law Judge traveling to the RO.  However, in April 2009, he withdrew that request.  Therefore, the Board's adjudication of the current appeal may go forward without scheduling such a hearing.  38 C.F.R. § 20.704(e) (2012).  

The Board remanded the Veteran's orthopedic claims in September 2009 and May 2012 for further development.  All requested development having been completed, these claims now return before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  A February 2009 RO decision, in part, granted the Veteran entitlement to a TDIU, effective June 22, 2008.

2.  In September 2009, the Veteran filed a timely notice of disagreement (NOD) regarding the effective date of this grant of the TDIU, and on December 9, 2009, the RO issued a statement of the case (SOC) concerning the claim.

3.  In a letter dated June 26, 2012, and date stamped June 29, 2012, the Veteran's attorney requested the status of the Veteran's appeal as to the effective date for the grant of TDIU.  Along with that correspondence, the Veteran's attorney attached a document dated January 18, 2010, which he stated was sent at that time to perfect the Veteran's appeal; this contention was received more than 60 days after the date of the SOC and more than one year after the Veteran was notified of the February 2009 rating decision.

4.  The Veteran's service-connected degenerative joint disease of the lumbar spine has not been shown to be productive of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome for which the Veteran had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

5.  Prior to December 1, 2008, the Veteran's service-connected for residuals of traumatic hemarthrosis with degenerative changes of the left knee were not shown to be productive of  ankylosis, severe recurrent subluxation or lateral instability, flexion limited to 15 degrees, limitation of extension to 20 degrees, or a combination of findings of limitation of flexion, extension, and instability such that a combined rating in excess of 20 percent would be warranted

6.  Beginning December 1, 2008, the Veteran's for residuals of traumatic hemarthrosis with degenerative changes of the left knee have not been productive of ankylosis of the knee, moderate recurrent subluxation or lateral instability, flexion limited to 30 degrees, limitation of extension to 15 degrees, or a combination of findings of limitation of flexion, extension, and instability such that a combined rating in excess of 10 percent would be warranted.

7.  The Veteran's service-connected degenerative joint disease of the right knee has not been shown to be productive of ankylosis of the knee, moderate recurrent subluxation or lateral instability, flexion limited to 30 degrees, limitation of extension to 15 degrees, or a combination of findings of limitation of flexion, extension, and instability such that a combined rating in excess of 10 percent would be warranted.


CONCLUSIONS OF LAW

1.  The Veteran did not file a timely substantive appeal of the February 2009 rating decision that granted entitlement to TDIU.  38 U.S.C.A. §§ 5107, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 20.200, 20.202, 20.302, 20.303 (2012).

2.  The criteria for the assignment of a rating in excess of 20 percent for the Veteran's service-connected degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2012).

3.  Prior to December 1, 2008, the criteria for the assignment of a rating in excess of 20 percent for the Veteran's service-connected for residuals of traumatic hemarthrosis with degenerative changes of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5010, 5014, 5260, 5261, 5262 (2012).

4.  Beginning December 1, 2008, the criteria for the assignment of a rating in excess of 10 percent for the Veteran's service-connected for residuals of traumatic hemarthrosis with degenerative changes of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5010, 5014, 5260, 5261, 5262 (2012).

5.  The criteria for the assignment of a rating in excess of 10 percent for the Veteran's service-connected degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5260, 5261, 5262 (2012).
      

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this matter on two occasions.  In September 2009, the Board instructed the Appeals Management Center (AMC)/RO to provide the Veteran with an updated VCAA notification letter, afford the Veteran examinations for his low back and knee disabilities, and readjudicate the claims.  In a September 2009 letter, the RO sent the Veteran a notification letter in compliance with the Board's remand directives.  Additionally, he was provided VA examinations in January 2011 for his disabilities, and his claims were readjudicated in a July 2011 Supplemental Statement of the Case (SSOC).  However, in May 2012, the Board determined that the January 2011 VA examinations were inadequate as the reports did not document the beginning and end points of pain during range of motion testing for the spine and knee disabilities.  Additionally, the Board noted that there were outstanding Social Security Administration (SSA) records.  Accordingly, the Board remanded the matter once again to obtain SSA records, provide the Veteran with updated examinations, and readjudicate his claims.  Subsequently, the Veteran's SSA records were associated with the claims folders, he was provided updated examinations in September 2012 in accordance with the Board's remand directives, and his claims were readjudicated in a December 2012 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in September 2009, June 2006, and December 2004, as well as prior remands, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, including SSA records, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  In this case, the Board notes that the Veteran was provided VA examinations during the course of this appeal, in June 2006, May 2007, January 2011, and September 2012.  The VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's claim.   

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was last examined in September 2012.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2012).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2012).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2012).
In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2012).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2012).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38
 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2012).  The provisions of38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2012).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2012).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may
be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2012).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

The Board has evaluated the Veteran's disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned ratings.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012).

Lumbar Spine Disability

The Veteran's service-connected lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative disease of the lumbar spine

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242 (2012).

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

Taking into account all relevant evidence, the Board finds that the criteria for an evaluation in excess of 20 percent for the Veteran's low back disability have not been met.  In this regard, under the relevant criteria, in order to warrant an increased evaluation, the Veteran would have to be found to have forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome for which the Veteran had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Board points out that, during this appeal, the Veteran was granted a temporary total rating from January 9, 2007 to August 1, 2007, in order to convalesce from surgery, and therefore the Board is concerned only with the medical evidence dated outside of those dates.

There are many outpatient treatment records dated through this appeal which show ongoing treatment for this disability, and which have been considered in the adjudication of this claim.

A June 2006 report of VA examination indicated that the Veteran's back had significant pain and flare ups.  Flexion was 0 to 102 degrees, with pain starting at 90 degrees.  Extension was 0 to 30 degrees, with pain starting at end point of 30 degrees.  There was no evidence of additional limitation of motion on repetitive use.  Neurologic examination was normal.

A January 2008 post-surgical note reflected that the Veteran indicated that he continued to complain of significant pain, which radiated, subsequent to surgery.

A January 2011 report of VA examination noted that the Veteran reported an aching pain in his lower back.  He reported this disability limited his mobility, and that he was unable to return to work after back surgery in 2007.  He had daily flare ups of pain on a scale of 8 from 1 to 10.  He did not have any evidence of incapacitating back pain for which he was prescribed bed rest.  Examination showed tenderness to palpation, but no evidence of spasms, weakness, or atrophy of the back.  Range of motion testing showed forward flexion of 0 to 77 degrees, and extension of 0 to 5 degrees.  Upon repetition, forward flexion was reduced to 50 degrees, and extension was 0 to 10 degrees.  X-rays of the Veteran's back showed spondylosis, laminectomy changes, and minimal degenerative joint disease of the sacroiliac joints.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine, as well as post-surgical changes of the spine.

During the Veteran's September 2012 VA examination, he was noted to have forward flexion to 80 degrees, with pain starting at 75 degrees.  Extension was to 15 degrees with pain at 15 degrees.  No additional limitation in range of motion of the spine was shown after repetitive use.  There was no evidence of pain or tenderness on palpation, or guarding or muscle spasm of the thoracolumbar spine.  There was no evidence of muscle atrophy.  Straight leg raising test was negative.  There was no evidence of radicular pain or radiculopathy.  The examiner also specifically found that the Veteran did not have intervertebral disc syndrome, though arthritis was found on X-ray.  

Based on the evidence of record, the Board finds that the Veteran has not, at any time during the course of this appeal, been diagnosed with intervertebral disc syndrome, and limitation of flexion has never been worse than 75 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2012).  This level of disability, even considering pain on motion or increased limitation on repetitive motion, does not rise to the level of forward flexion to 30 degrees or less such that an increased rating would be warranted.  See Deluca supra.  As such, the Board finds that the criteria for a higher evaluation has not been met, and the Veteran is therefore properly rated as 20 percent disabled for his service connected lumbar spine disability.  Furthermore, his symptoms have remained constant during the period on appeal.  See Hart, supra.  

The Board has also considered whether the Veteran is entitled to separate evaluations for any neurological manifestations.  However, as he has not been shown to have any neurological abnormalities or findings related to the thoracolumbar spine, such consideration is not warranted in this case.  See 38 C.F.R. § 4.120 (2012).   

Knee Disabilities

The Veteran is currently in receipt of a 20 percent rating prior to December 1, 2008, and 10 percent after December 1, 2008 for the residuals of traumatic hemarthrosis of the left knee, with degenerative changes, under Diagnostic Code 5257, for recurrent subluxation or lateral instability.  The Veteran is currently in receipt of a 10 percent evaluation for degenerative joint disease of the right knee, secondary to the left knee, at a 10 percent evaluation under Diagnostic Code 5010.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2012).  

As noted above, Diagnostic Code 5003 provides that degenerative arthritis (that is established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5010 also provides that traumatic arthritis is to be rated as degenerative arthritis.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  

Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (no percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2012).  

Under Diagnostic Code 5256 of the General Rating Formula for Diseases and Injuries of the Knee and Leg, ankylosis of the knee is rated as follows: 

60 percent...Extremely unfavorable, in flexion at an angle of 45 degrees or more;  
50 percent...In flexion between 20 and 45 degrees;
40 percent...In flexion between 10 and 20 degrees; or
30 percent...Favorable angle in full extension, or in slight flexion between 0 and 10 degrees.   

See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2012).  

Recurrent subluxation or lateral instability is evaluated under Diagnostic Code 5257 as follows: 

30 percent...Severe recurrent subluxation or lateral instability;  
      20 percent...Moderate recurrent subluxation or lateral instability; or
      10 percent...Slight recurrent subluxation or lateral instability.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  

Limitation of flexion is evaluated under Diagnostic Code 5260 as follows: 

      30 percent...Flexion limited to 15 degrees;  
      20 percent...Flexion limited to 30 degrees; or
      10 percent...Flexion limited to 45 degrees.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).  

Limitation of knee extension is evaluated under Diagnostic Code 5261 as follows: 

      50 percent...Extension limited to 45 degrees;  
      40 percent...Extension limited to 30 degrees;  
      30 percent...Extension limited to 20 degrees;  
      20 percent...Extension limited to 15 degrees; or   
      10 percent...Extension limited to 10 degrees.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).  

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The VA General Counsel has further held that separate ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint, as is the case in this claim.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 (2004).  

Left Knee Disorder

Taking into account all relevant evidence, the Board finds that the criteria for an evaluation in excess of left knee disability rated as 20 percent disabling prior to December 1, 2008, and 10 percent disabling after December 1, 2008, have not been met.  In this regard, under the relevant criteria, in order to warrant an increased evaluation prior to December 1, 2008, the Veteran would have to be found to have ankylosis of the knee, severe recurrent subluxation or lateral instability, flexion limited to 15 degrees, limitation of extension to 20 degrees, or a combination of findings of limitation of flexion, extension, and instability such that a combined rating in excess of 20 percent would be warranted.

dated through this appeal which show ongoing treatment for this disability, and which have been considered in the adjudication of this claim.

A June 2006 report of VA examination indicated that the Veteran reported feelings of instability and problems with falls due to his left knee.  The Veteran's left knee had active range of motion of 0 to 135 degrees, with pain from 115 to 44.

A May 2007 report of VA examination noted degenerative arthritis of the left knee related to a service injury. The Veteran reported problems with instability, giving way, pain, and weakness, as well as swelling of the left knee.  He report daily flare-ups, as well as daily locking episodes.  Left side active range of motion was flexion to 90 degrees, with pain beginning at 85 degrees, and full extension of 0 degrees.  Testing showed no evidence of instability.

Based on the evidence prior to December 1, 2008, the Veteran's left knee was never found to be ankylosed, and he was always found to have full range of extension.  Additionally, the Veteran's flexion was never worse than 90 degrees during this period, which would warrant a noncompensable evaluation.  While the Veteran reported trouble with his knee "giving way," there was no objective  evidence of subluxation or lateral instability during this period.  As to consideration of pain on motion, even if the Veteran's June 2006 examination report of findings of pain starting at 44 degrees of flexion were considered to be essentially limitation to 44 degrees of flexion, this finding would warrant no more than a 10 percent evaluation, less than the Veteran is currently in receipt of during this period.  See Deluca, supra.  As such, the Board finds that the criteria for a higher evaluation has not been met, and the Veteran is therefore properly rated as 20 percent disabled for his service connected left knee disability during this period.

As for the period from December 1, 2008, the Board notes that to warrant an increased evaluation the Veteran would have to be found to have ankylosis of the knee, moderate recurrent subluxation or lateral instability, flexion limited to 30 degrees, limitation of extension to 15 degrees, or a combination of findings of limitation of flexion, extension, and instability such that a combined rating in excess of 10 percent would be warranted.

The relevant evidence includes a January 2011 report of VA examination noting that the Veteran reported constant knee pain on a level of 4-5 on a scale of 1 to 10.  He felt his knees give way which caused him to fall at least 2-3 times a week.  The Veteran's knee was stable to examination, and had no erythema, effusion, crepitus, or ankylosis.  Range of motion of the left knee was from 0 to 100 degrees of flexion.  Repetitive activity reduced range of motion to 0 to 80 degrees.  The Veteran was diagnosed with traumatic hemarthrosis of the left knee with degenerative changes, without subluxation or instability.

During the Veteran's September 2012 VA examination, he was noted to have a diagnosis of degenerative arthritis of both knees, and residual traumatic hemarthrosis of the left knee.  The Veteran's in-service left knee injury was noted.  Left knee flexion was to 125 degrees without objective evidence of painful motion; he had full extension to 0 degrees without evidence of painful motion.  There was no additional limitation in range of motion of the knee after repetitive use testing.  There was no evidence of pain or tenderness to palpation of the knee.  Muscle strength was normal, and there was no evidence of instability, subluxation, or dislocation, although the Veteran did report frequent episodes of joint "locking".  An MRI of the left knee showed a small horizontal tear to the posterior horn of the medical meniscus, however there were no local inflammatory changes or erosion of the underlying cartilages.  A later X-ray however showed mild degenerative changes of the left knee.

Reviewing this evidence, the Board finds that the Veteran's left knee was never found to be ankylosed, and he was always found to have full range of extension.  Also, the Veteran's flexion was never worse than 80 degrees, even considering pain on ranges of motion.  See Deluca, supra.   While the Veteran reported trouble with his knee "giving way," there has been no objective  evidence of subluxation or lateral instability during this period.   As such, the Board finds that the criteria for a higher evaluation has not been met, and the Veteran is therefore properly rated as 20 percent disabled for his service connected left knee disability during this period.  See Hart, supra. 

Right Knee Disorder

The Board finds that the criteria for an evaluation in excess of 10 percent for the Veteran's right knee disability  have not been met.  In this regard, under the relevant criteria, in order to warrant an increased evaluation, the Veteran would have to be found to have ankylosis of the knee, moderate recurrent subluxation or lateral instability, flexion limited to 30 degrees, limitation of extension to 15 degrees, or a combination of findings of limitation of flexion, extension, and instability such that a combined rating in excess of 10 percent would be warranted.

There are many outpatient treatment records dated through this appeal which show ongoing treatment for this disability, and which have been considered in the adjudication of this claim.

A June 2006 report of VA examination showed that the Veteran reported problems with mild constant pain and mild swelling of the right knee.  The Veteran's right knee active range of motion was from 0 to 135 degrees, with pain from 114-125 degrees.

A May 2007 report of VA examination noted degenerative arthritis of the right knee.  The Veteran reported problems with instability, giving way, pain, and weakness.  He reported daily flare-ups, as well as daily locking episodes.  Right knee active range of motion was 0 to 90 degrees, with pain beginning at 85 degrees;   extension was to 0 degrees.  Testing showed no evidence of instability.

A January 2011 report of VA examination noted that the Veteran reported constant knee pain on a level of 4-5 on a scale of 1 to 10.  He felt his knees give way which caused him to fall at least 2-3 times a week.  Examination showed no effusion, erythema, crepitus, or ankylosis.  The right knee was stable to testing.  Range of motion of the right knee was 0 to 90 degrees.  Repetition showed range of motion of 0 to 94 degrees of flexion.  The Veteran complained of mild pain in the right knee which limited motion.  The Veteran was diagnosed with degenerative joint disease of the right knee without evidence of subluxation or instability.

During the Veteran's September 2012 VA examination, he was noted to have a diagnosis of degenerative arthritis of both knees.  Right knee flexion was to 125 degrees without objective evidence of painful motion, and full extension to 0 degrees without evidence of painful motion.  There was no additional limitation in range of motion of the knee after repetitive use testing.  There was no evidence of pain or tenderness to palpation of the knee.  Muscle strength was normal, and there was no evidence of instability, subluxation, or dislocation, although the Veteran did report frequent episodes of joint "locking."  An MRI showed evidence of early degenerative changes in the right knee.

The evidence of record shows that the Veteran's right knee was never found to be ankylosed, and he was always found to have full range of extension.  The Veteran's flexion was never worse than 85 degrees, even considering pain on ranges of motion.  See Deluca, supra.  While the Veteran reported trouble with his knee "giving way," there is no objective  evidence of subluxation or lateral instability during this period.  As such, the Board finds that the criteria for a higher evaluation has not been met and the Veteran has therefore been properly rated as 10 percent disabled for his service connected right knee disability throughout the course of the appeal.  See Hart, supra. 

Other Considerations

In reaching the above conclusions with respect to the Veteran's increased rating claims, the Board has not overlooked the Veteran's statements with regard to the severity of his lumbar and bilateral knee disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during VA examinations, clinical visits, and his April 2008 hearing.  The Board has considered the Veteran's reports along with findings from the medical evidence.  The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (such as measuring range of motion, determining whether symptoms are indicative of neurological impairment or sufficient enough to warrant the prescription of bed rest, etc.) to evaluate the Veteran's disabilities.  The record does not reflect that the Veteran is competent to make such medical opinions.  Accordingly, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  

For the claims currently on appeal, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral lumbar spine and knee disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture, and these disabilities have not caused the Veteran to frequently miss work, nor have they required frequent hospitalizations.  The Board, therefore, has determined that referral of these claims for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence of record is against the claims increased ratings for low back and bilateral knee disabilities, and the benefit-of-the-doubt rule is therefore not for application.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert supra.  As the preponderance of the evidence of record is against these claims, they must be denied.

Rice Consideration

In denying the Veteran's claim for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, as the Veteran has already been granted entitlement to a TDIU, the Board finds that any further discussion would be moot.

Whether a timely substantive appeal of the effective date of a February 2009 VA rating decision that granted entitlement to a TDIU has been received.

An appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after an SOC has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200 (2012).

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202 (2012).  As a general rule, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ, which, here, is the RO) mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any claim adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 2002); 38 C.F.R. § 20.302 (2012).  If an appeal is not perfected within the time specified, the RO's determination becomes final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2012).  Additionally, once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension, however, must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal. See 38 C.F.R. § 20.303 (2012).  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31 (2012), the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303(b), 20.304 (2012).

The Court has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme that requires the filing of both an NOD and a formal appeal (VA Form or equivalent statement).  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, the Court has held that he is statutorily barred from appealing the decision of the AOJ. Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.

In another precedent case, Percy v. Shinseki, 23 Vet. App. 37 (2009), the appeal similarly involved the question of whether the requirement that a claimant file a timely substantive appeal under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the U. S. Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).

In Bowles, and In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997), the Court had held that if the claims file does not contain a timely NOD, SOC, and VA Form 9 or equivalent [Substantive Appeal], the Board is not required and, in fact, has no authority to decide the claim.  Indeed, the Court in Bowles had gone so far as to conclude that jurisdictional time periods for taking an appeal may not be extended even for equitable reasons, such as out of a sense of common fairness due to mitigating circumstances.

But in distinguishing Bowles, the Court held in Percy that section 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely. The Court specifically noted that, while section 7105(d)(3) provides that the AOJ "may" close a case if a Substantive Appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the Court held that VA may waive its objection to an untimely substantive appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a Substantive Appeal as constituting a jurisdictional question, the Court stated that it need not provide any deference to this interpretation given that the statute is clear on its face.

Other cases similarly have held that a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998). Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct, such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364  

The record reflects that the Veteran was informed of the RO's February 26, 2009, rating decision to grant entitlement to TDIU, with an effective date of June 22, 2008, on March 3, 2009.  He submitted a timely Notice of Disagreement (NOD) which was received on September 8, 2009.  Thereafter, the RO provided the Veteran with an SOC on December 9, 2009.

A letter dated June 26, 2012, and dated stamped as received on June 29, 2012 was received from the Veteran's representative.  The letter stated that it was a "[r]equest for confirmation that the [V]eteran's claim for an earlier effective date for the grant of a total rating based on unemployability is docketed for appeal before the Board of Veterans' Appeals."  At that time, the Veteran's representative stated that they had submitted a substantive appeal on January 18, 2010.  In support of that statement, the Veteran's representative enclosed a letter dated January 18, 2010, which purported to be a substantive appeal of the issue of effective date for the Veteran's TDIU, as discussed in the December 2009 SOC.  This appeared to be a printed copy, not a photocopy of any correspondence previously sent, and was dated stamped June 29, 2012, the same date as the Veteran's inquiry letter.

At the outset, the Board notes that the June 2012 letter was sent more than one year after the Veteran was informed of the February 2009 rating decision (he was notified in March 2009 of the rating decision) that denied his claim and more than 60 days after he was furnished with the December 2009 SOC addressing this issue.  In the present case, the Veteran had the later of one year following notification of the decision or 60 days following the issuance of the SOC to file a substantive appeal.  As March 3, 2010, is the later of the two, that date is construed as the filing deadline.  There is nothing in the record to show that the Veteran requested an extension of time for filing his substantive appeal.

Review of the record reveals that there is no basis for finding that VA waived objecting to the timelines of the Veteran's substantive appeal.  The RO did not treat the Veteran's substantive appeal as if it were timely, or oblige any request from him to be allowed to proceed despite it being untimely, by continuing to adjudicate this claim. 

With respect to equitable tolling, the evidence does not show that the Veteran filed a substantive appeal which was somehow defective prior to his June 26, 2012, letter.  No documents whatsoever were submitted to VA by the Veteran's representative between the issuance of the SOC and this date addressing this issue.  There is no indication that the Veteran was induced or tricked by adversarial misconduct into allowing a filing deadline to pass.  The VA disability system is paternalistic in nature rather than adversarial.  Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  It is recognized, however, that misconduct such as misinformation from VA could cause a claimant to miss a filing deadline.  Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  Here, VA accurately informed the Veteran in the notice letter mailed along with the SOC that he had the latter of the remainder of the one year period following notification of the adverse decision or 60 days after issuance of the SOC to file a substantive appeal.  Neither the Veteran, nor his attorney, has contended that he received any conflicting information regarding this deadline, whether in the form of another letter or other written communication or in the form of verbal advice from a VA employee.  Absent is a showing that the Veteran suffered from a mental illness which directly resulted in his failure to timely file his substantive appeal. 

That leaves equitable tolling due to an extraordinary circumstance. The Veteran has not asserted, nor does the evidence reflect, the present of any extraordinary circumstances that would warranted a tolling of the time period to file a substantive appeal. 

The Veteran and his attorney's sole argument appears to be that they did in fact mail a substantive appeal in January 2010, and have enclosed a letter that purports to carry such a date.

The Court has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this legal principle to the present instance, the Board finds that the presumption of regularity applies to VA's actions following receipt of a claim.  It is presumed that VA properly processed all claims submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  Clear evidence is required to rebut the presumption of regularity.  See Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994). 

In reviewing the evidence of record, the Board finds that the presumption of regularity has not been rebutted.  Although the Veteran and his representative contend that a substantive appeal was submitted in January 2010, the claims file does not contain a copy of the Veteran's substantive appeal with evidence of the date of receipt by VA in the claims file.  The letter that the Veteran submitted in June 2012, which purports to have a January 2010 submission date, simply does not contain any actual evidence, such as a date stamp, indicating receipt.  Without evidence to the contrary and with the presumption of regularity of the official acts of public officers, the Board must conclude that any mail sent to the RO by the Veteran or his representative would have been received and associated with the claims file.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  In fact, the Board notes that the Veteran has received correspondence from the Veteran's representative dated both before and after the December 2009 SOC, and there is no indication any other mail was not properly filed or received.  The Board finds the Veteran's assertion that he sent a substantive appeal in January 2010, without any supporting objective evidence, insufficient to rebut the presumption of regularity in the administrative process.  Furthermore, there is no contemporaneous correspondence from the RO to the Veteran suggesting that a substantive appeal pertaining to the effective date of the grant of TDIU had been received.  Consequently, the evidence does not show that any substantive appeal was received by the RO. 

In sum, as to the issue of entitlement to an earlier effective date for the grant of TDIU, the Veteran's substantive appeal was untimely.  No extension of this period for good was requested.  Neither the RO nor the Board waived objecting to the timeliness of the substantive appeal.  Equitable tolling is not justified.  Accordingly, the Board must conclude that a timely appeal of the denial of an earlier effective date for the grant of entitlement to TDIU has not been received. 


ORDER

A valid, timely, substantive appeal was not received by VA as to the effective date for the grant of a TIDU in a February 2009 rating decision.  To that extent, the appeal is denied.

Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for residuals of traumatic hemarthrosis with degenerative changes of the left knee rated as 20 percent disabling prior to December 1, 2008, and 10 percent disabling after December 1, 2008, is denied. 

Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


